Smith, J.
delivered the opinion of the Court.
The Court decides:
1st. That the Court ought not to permit the amendment of the record, by inserting the name of Francis P. Drake, nunc pro tunc, as proposed in the question adjourned.
*6672d. That the entry upon the record is sufficient to shew that the indictment was found against Joseph, Cochren.
3d. That the motion to quash, ought to be overruled as to the defendant Joseph Cochren; and the proseention dismissed as to the defendant Drake: The Court not intending to express any opinion except on the particular points adjourned.